| Case 1:20-cv-02604-CCB Document 1-1 Filed 09/09/20 Page 1 pt 5
| !
| |
| t

| IN THE CIRCUIT COURT FOR ANNE ARUNDEL COUNTY, “ee

DANIELLE ZIMMERMAN *

 

10411 Three Doctors Road
Dunkirk, MD 20754 :
| 1
| Plaintiff, *
|
Vv. | * Case No.:
: |
HOME DEPOT U.S.A., INC. * |
2455 Paces Ferry Road SE
Atlanta, GA 30339 *
i Defendant. ze ; |

COMPLAINT

|
| |
| Plaintiff, Danielle Zimmerman (“Plaintiff’ or “Ms. Zimmerman”), by and through her
|
attorneys, Edward W. Brady, Lauren Bonanni Bettis and Brady Fischel & Daily, LLC, hereby file
| . :

this Complaint against Defendant, Home Depot U.S.A., Inc, (“Defendant” or “Home De pot”), and

|
states as follows: :
| THE PARTIES :

i 1. Ms. Zimmerman is a Maryland resident with her principal place of|residence

|
located at 10411 Three Doctors Road in Dunkirk, Maryland.

 

|
undet the laws of the State of Delaware, that conducts business in the State of Maryland.

| . L
Defendant’s principal place of business is located at 2455 Paces Ferry Road, SE, Atlanta! Georgia.

2. _ Defendant, Home Depot U.S.A., Inc., is a Georgia-based corporation, incorporated
t

Defendant is the owner of its affiliate, The Home Depot, which operates throughout the State of

Maryland via numerous home improvement retail store locations, including 145 Defense Hi ghway,

|
Annapolis, Maryland.

 
Case 1:20-cv-02604-CCB Document 1-1 Filed 09/09/20 Page 2 of

JURISDICTION & VENUE

5

I. Jurisdiction is proper pursuant to Maryland Code, Ann., Courts ad Judicial

Procedure Article (“CJP”) §6-103 as this is a tort action based in negligence and the cause

arose at 145 Defense Highway, Annapolis, Maryland.

2. Venue is appropriate pursuant to Maryland Code, Ann., CJP §6-201 as

 

of action

this action

is a civil action brought against Defendant who conducts regular business in Anne Arundel County,
Maryland.
FACTS
3. On November 6, 2018, Ms. Zimmerman arrived at The Home Depot stare located

at 145 Defense Highway in Annapolis, Maryland to purchase tile for a home improvement project.

4, Ms. Zimmerman selected and purchased an entire pallet of tile, The store

 

manager

who assisted Ms. Zimmerman with the purchase, tasked an unknown young male Home Depot

employee (“Employee”) to assist with transporting the pallet of tile to the vehicle loading area

outside the store building and to assist Ms. Zimmerman in loading the tile into her truck.

5. Plaintiff parked her vehicle in the vehicle loading area as directed. Gtven the

tremendous weight of the tile purchased by Plaintiff, Employee enlisted the aid of a

piece of

mechanical equipment known as a pallet jack in order to transport the pallet of tile from the interior

of the store to Plaintiffs vehicle.

6. When Employee arrived at Plaintiff's vehicle, he positioned the pallet jac

k behind

the bed of Ms. Zimmerman’s truck with the lift forks pointed in the direction of the truck bed and

bearing the weight of the pallet of tile suspended above ground level. Employee indicated that the

tile was then ready to be off-loaded from the pallet to the bed of Ms. Zimmerman’s truck.

 
Case 1:20-cv-02604-CCB Document 1-1 Filed 09/09/20 Page 3of5

 

‘hs As Plaintiff approached the pallet to begin unloading the tile, Employee suddenly
and without notice or warning, lowered the pallet crushing Ms. Zimmerman’s foot me the full
weight of the tile, pallet and pallet jack.

8. As aresult, Plaintiff suffered a crush injury to her left foot which required extensive
medical care and treatment, including surgery. The injuries suffered, and the care and treatment
of hese injuries, caused Ms. Zimmerman to suffer severe and excruciating pain and Giscomifor,
significant and permanent impairment and significant economic loss. .

9, At all times relevant to this action, Employee was an agent, servant or employee of
Defendant and was acting within the scope of his employment, agency or service with Defendant.
Therefore, all negligence acts and omissions of Fmployee are attributable to and imputed to
Defendant.

10. ‘In addition to being vicariously liable for the negligence of Employee, tefendan
is directly liable for its own negligence for, inter alia: fatling to adequately train Employee in the
proper use of a pallet jack; failing to adequately supervise Employee during operation of i pallet
jack; failing to adequately train Employee to recognize, appreciate and avoid the hazards es other
risks associated with the operation of the pallet jack; failing to adequately train Employee to warn
customers of the potential risks, concerns and dangers associated with being in proximity to the
walleryacls and failing to take all other necessary and prudent measures to ensure eat imployee
was capable and competent to properly and safely operate a pallet jack in such a mane as to
avoid causing injury. .

COUNT I
(Negligence - Respondeat Superior)

11. Plaintiff hereby incorporates the allegations set forth above as if fully bt forth

herein. , .
; |
Case 1:20-cv-02604-CCB Document 1-1 Filed 09/09/20 Page 4 i 5

|

12. Defendant’s agents, servants or employees, including Employee, ha¢ a duty to
operate the pallet jack in a safe and proper manner, and take all other reasonable steps required to
prevent the pallet of tiles from unexpectedly crashing to the ground without notice.

13. Defendant, acting through its agents, servants or employees, including Employee,
breached this duty by, inter alia, advising Ms, Zimmerman that she could safely begin unloading
the pallet without first ensuring that the pallet jack was grounded, lowering the pallet jack without
waming Ms. Zimmerman to stand clear of the equipment; failing to take the necessary, appropriate
and required measures to prevent the pallet of tiles from collapsing onto Plaintiff’s foot by among
other things: failing to properly operate a pallet jack; failing to properly and adequately pecuate the

forks in a manner that would prevent the pallet of tiles from unexpectedly dropping to the ground;

failing to warn Ms. Zimmerman of the risks and hazards associated with unloading the tiles from

 

the pallet jack; failing to warn, or otherwise prevent, Ms. Zimmerman from approaching the pallet
of tiles before the forks were grounded or otherwise properly secured; and by failing | take all
other reasonable and necessary steps to prevent the injuries suffered by Ms. Zimmerman.

servants

 

14. As a direct and proximate result of the negligence of Defendant’s agents

or employees, including Employee, Ms. Zimmerman has suffered permanent bodily inj ay, mental
|

pain and suffering, as well as economic loss.

COUNT I
(Negligence)

15. ‘Plaintiff hereby incorporates the allegations set forth above as if fully oa forth

herein.

 

16. Defendant had a duty to properly train and supervise its agents, =e and

.

employees, including Employee, to ensure the safe operation ofa pallet jack. |
Case 1:20-cv-02604-CCB Document 1-1 Filed 09/09/20 Page 5 bs 5

L

17. Defendant had a duty to properly train its agents, servants and emery including
Employee, to ensure that each was aware of the hazards and other risks associated with the
improper use or operation of a pallet jack.

| 18. Defendant had duty to properly train and supervise its agents, servants and
employees, including Employee, to ensure a safe interaction between Defendant’s customers and
the equipment operated by its agents, servants and employees, including Employee.

19. Defendant breached said duties by, inter alia, failing to properly train and supervise
its agents, servants and employees, including Employee, so as to ensure the ple and.
mepessany steps required to prevent the injuries suffered by Ms. Zimmerman. |

20. Asa direct and proximate result of Defendant’s negligence, Ms. Zimmerman has

suffered permanent bodily injury, mental pain and suffering as well as economic loss.

WHEREFORE, Plaintiff, Danielle Zimmerman, demands judgment against Defendant,

 

Home Depot U.S.A., Inc. in a sum that exceeds Seventy-Five Thousand dollars ($75,000/00), plus

interest, costs and attorney fees. , |

Respectfully submitted,

/s/ Edward W. Brady |
Edward W, Brady (CPF No,: 92121 50073) |
Lauren Bonanni Bettis (CPF No.:0912150094)
BRADY FISCHEL & DAILY, LLC |
721 Melvin Avenue

Annapolis, Maryland 21401 |
410-216-9054

ed(@bfdlegal.com |
lauren@bfdlegal.com :

Attorneys for Plaintiff,
Danielle Zimmerman

5 ;
